Because I disagree with the majority's analysis and conclusion, I respectfully dissent.
 {¶ 20} Appellant argues that he had permission to enter the residence and consequently can not be guilty of burglary. Assuming appellant's initial entry into the residence was lawful, his unauthorized theft of items from the residence terminated his privilege to be in the home. See State v. Hill,75 Ohio St. 3d 195, 207, 1996-Ohio-222, citing State v. Bonnell (1991),61 Ohio St. 3d 179, 183; State v. Steffen (1987),31 Ohio St. 3d 111, 115. Because appellant's permission to be in the home terminated, he has not alleged a complete defense to the burglary charge as the majority concludes. Accordingly, I see no abuse of discretion in the trial court's denial of appellant's motion to withdraw his plea, and would affirm the lower court's decision.
(Hon. James E. Walsh of the Court of Appeals, Twelfth Appellate District, Sitting by assignment of the Chief Justice of the Supreme Court of Ohio).